Citation Nr: 1131668	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 10, 2007, for an evaluation of 10 percent for the residuals of left ring finger proximal phalanx condylar fracture.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1999 to July 1999, from March 2001 to October 2001, from February 2003 to June 2003.
This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2003, the Veteran filed a claim for service connection for residuals of left ring finger proximal phalanx condylar fracture which was granted in a September 2005 rating decision with a noncompensable rating, effective from July 1, 2003.  The Veteran appealed the noncompensable rating and in the April 2007 rating decision the Veteran was granted a 10 percent rating for residuals of left ring finger proximal phalanx condylar fracture.  The 10 percent rating was made effective from April 10, 2007.  The Veteran is appealing the April 10, 2007 effective date.  

The Veteran testified at a Travel Board hearing in February 2011 before the undersigned Acting Veterans Law Judge of the Board.

The issue of entitlement to a disability rating in excess of 10 percent for residuals of left ring finger proximal phalanx condylar fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it,  and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Competent evidence of record indicates the Veteran has suffered a painful scar on his left ring finger from July 1, 2003, the date service connection was established.



CONCLUSION OF LAW

The criteria for an effective date of July 1, 2003, and no earlier, for a 10 percent rating for an award of a residuals of left ring finger proximal phalanx condylar fracture, are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400(o).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the full grant of benefits awarding an earlier effective date for an evaluation of 10 percent for the residuals of left ring finger proximal phalanx condylar fracture, the Board notes that no further notification or assistance is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

The Veteran contends that he should be awarded an effective date earlier than April 10, 2007, for a 10 percent rating for the residuals of left ring finger proximal phalanx condylar fracture.  Specifically, the Veteran asserts that he should be awarded a 10 percent rating back to his original service connection date for residuals of left ring finger proximal phalanx condylar fracture because the scar has existed since the time of the surgery and consistently been painful.  

The Board notes, as stated above, that the Veteran was originally granted service connection with a noncompensable rating for residuals of left ring finger proximal phalanx condylar fracture, in a September 2005 rating decision which assigned an effective date of July 1, 2003.  The Veteran was initially granted service connection under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which pertains to the limitation of motion for a ring or little finger and does not provide for a compensable rating.  Subsequently, in an April 2007 rating decision, the Veteran was granted an increased disability rating of 10 percent for residuals of left ring finger proximal phalanx condylar fracture and assigned an effective date of April 10, 2007.  The Veteran was granted the 10 percent disability rating under 38 C.F.R. §4.118, Diagnostic Code 5230-7804.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Board notes that Diagnostic Code 7804 allows for a 10 percent rating for one or two scars that are unstable or painful.

The Veteran was assigned the effective date of the date of April 10, 2007 because that was the date of the VA examination in which it is noted that the Veteran demonstrated a 3cm scar over the PIP joint of the ring finger on the left hand.  The scar was determined to be tender and painful to the touch, with no keloid formation, and no adherence to deeper tissue.  The Veteran demonstrated a range of motion that included an ability to oppose the distal phalanx of the ring finger to the mid palmar crease.  The Veteran's hand strength was preserved with no evidence of neuropathy and sensation intact.  As noted above, Diagnostic Code 7804 allows for a 10 percent rating for one or two scars that are unstable or painful.  As the Veteran's scar was noted to be painful, a 10 percent rating was granted.

The assignment of effective dates of awards of VA benefits are governed by  38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim for an increased rating "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an increased rating claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. §§ 3.400; 3.400(o)(1).

The law provides an exception to this general rule governing claims for increased ratings.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in § 3.400(o)(1) applies); see also Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In this instance, as noted above, the Veteran contends that the painful scar, for which he is now receiving a 10 percent disability rating, has existed since the surgery and he should therefore receive the 10 percent rating from the date service connection was established.  In this regard the Board observes that the Veteran's April 2003 exit examination notes a scar on the left fourth finger as does the July 2004 VA general medical examination.  While the Board notes that the neither of these two examination reports indicates that the Veteran's scar is painful, there is also no affirmative evidence indicating that the scar is not painful.

The Board acknowledges that lay evidence may be sufficient to establish continuity of symptomatology between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must assess the credibility and weight of all the evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In consideration of all the above, the Board notes that the Veteran is competent to describe observable symptomatology such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's contentions that the scar associated with his residuals of left ring finger proximal phalanx condylar fracture has always been painful.  

Having found the Veteran competent, it is necessary to address credibility.  As noted above the record indicates that the Veteran's scar is from the surgery performed as a result of the left ring finger proximal phalanx condylar fracture and has therefore been present since the surgery.  While there is no corroborating objective medical evidence noting that the Veteran complained of a painful scar, there is also no affirmative evidence noting that the scar was not painful.  In this regard the Board notes the Veteran's statements at his February 2011 Travel Board hearing in which he explained that the scar had been painful the entire time but because no examiner had ever asked him if the scar was painful, he had never reported it.  As noted above, both the April 2003 exit examination and July 2004 VA general medical examination note the scar on the Veteran's left ring finger.  Subsequently, in the December 2005 VA examination it is noted that the Veteran exhibited tenderness to palpation of the PIP joint which the April 2004 VA examination notes is the location of the 3cm scar.  In noting that no examination ever listed the scar as not painful, thus providing no affirmative evidence to contradict the Veteran's statements, and in consideration that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant, the Board finds the Veteran's statements to be both credible and probative.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).   

Under the above circumstances, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim for an earlier effective date, prior to April 10, 2007, for an evaluation of 10 percent for residuals of left ring finger proximal phalanx condylar fracture.  In summary, for reasons and bases expressed above and with consideration of the benefit of the doubt rule, the Board concludes that an effective date of July 1, 2003, for a 10 percent rating for service-connected residuals of left ring finger proximal phalanx condylar fracture may be granted.  The benefit sought on appeal is accordingly allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An effective date of July 1, 2003, for assignment of a 10 percent rating for the residuals of left ring finger proximal phalanx condylar fracture is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


